Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Amendment dated November 30, 2021 has been carefully considered, but is non-persuasive. The Substitute Specification filed November 30, 2021 corrects the informalities in the specification, and has been entered. The claims have been amended to overcome the rejections under 35 UCS 112(b) set forth in the Non-Final Rejection, however introduce indefinite claim language in the amendments to claim 9. Correction of these matters is noted with appreciation.

Applicant has argued with regard to the drawing objection as not showing the various claimed features set forth later below in the objection to the drawings that “In the office action (page 2), the drawings are objected to for not showing each and every feature specified in the claims. Applicant disagrees with the stance taken by the Examiner in this objection and respectfully submits that “[i]t has been USPTO practice to treat an application that contains at least one process or method claim as an application for which a drawing is not necessary for an understanding of the invention under 35 U.S.C. 113 drawings are not required for a method patent” (see MPEP 601.01(f)). Also, as far as the device claims are concerned, these claims are directed to computing device comprising processor and memory for executing and storing the method algorithm as claimed in the method claims.”



	Applicant has argued with regard to the rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement that “Applicant disagrees with the Examiner and respectfully submits that paragraph [0032]- [0033] in particular recites the following contents: “The long-period filtering processing is suitable for yawing in a case of a relatively stable wind direction. 
For example, the long-period filter processing is performed on the acquired wind 
direction data based on a weighting strategy of 30 s” and “The short-period filtering processing is used for a sudden change detection in the wind direction. For example, the short-period filter processing is performed on the acquired wind direction data based on a weighting strategy of 5 s. 

Respectfully, these arguments are non-persuasive. The rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is based on the claims containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The specification is silent as to what performing a long-period filter processing on wind direction data acquired during a crosswind process to obtain an average wind direction angle 

Applicant relies on the statement in the specification that “Weighting-strategy based filter processing methods may refer to the prior art”, but the specification is devoid of any actual prior art which establishes that weighting-strategy based filter processing methods are known in the prior art. Applicant has not provided evidence that weighting-strategy based filter processing methods are known in the prior art, in order to support Applicant’s position.  

As set forth in MPEP 2163(I)(A), “However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art.” As set forth in MPEP 2163(II)(A)(3), “However, when a means- (or step-) plus-function claim limitation is found to be indefinite based on failure of the 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. The claims are replete with claim elements that are not shown in the drawings too numerous to mention in each and every instance. The following are several examples. Therefore, the brake system and yaw system (claim 1); the cable, nacelle cabinet, yaw system, unwinding direction, and nacelle (claim 3); the twist angle, cable, yaw system, unwinding direction, nacelle (claim 4); the brake system and at least two blades (claim 5); the yaw system (claim 6); the processor, memory, brake system and yaw system (claim 7); processor (claim 8); cable, nacelle cabinet, processor, unwinding direction, yaw system, and nacelle (claim 9); processor, twist angle, cable, yaw system, unwinding direction, and nacelle (claim 10); and the main controller (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 6 recites performing a long-period filter processing on wind direction data acquired during a crosswind process to obtain an average wind direction angle.

Claim 7, lines 11-13 recite perform a long-period filter processing on wind direction data acquired during a crosswind process to obtain an average wind direction angle.
Claim 7, lines 13-14 recite perform a short-period filter processing on the wind direction data to obtain an instantaneous wind direction angle.
The specification is silent as to what performing a long-period filter processing on wind direction data acquired during a crosswind process to obtain an average wind direction angle encompasses, and does not show how this long-period filter processing is performed. The specification is silent as to what performing a short-period filter processing on the wind direction data to obtain an instantaneous wind direction angle encompasses, and does not show how this short-period filter processing is performed.
Therefore, the above identified subject matter of claims 1 and 7 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 9, line 2, “the nacelle” lacks antecedent basis. 

Allowable Subject Matter
Any indication of allowable subject matter is reserved until the rejections under 35 USC 112(a) are overcome.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745